Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered June 19, 2006, which reversed a judgment of the Housing Court, New York County (Kevin C. McClanahan, J.), entered on or about June 24, 2004, directing the respondent condominium to employ a certified resident janitor, unanimously affirmed, with costs.
Appellate Term properly found that the obligations of respondent condominium under Housing Maintenance Code (Administrative Code of City of NY) §§ 27-2053 and 27-2054 were met by its provision of janitorial services. Nothing in the relevant statutes supports petitioner’s contention that they must be construed as requiring that janitorial services be provided by the resident owner itself, and we decline to rewrite the governing statutes under the guise of interpretation.
The condominium properly complied with Housing Maintenance Code §§ 27-2055 and 27-2054 by certifying that its janitor was competent to perform the required janitorial services and capable of operating the furnace, boiler and other machinery that provides central heat and hot water, and that he did not service more than 65 units. We reject petitioner’s claim that the additional provision of services by a backup janitor who serviced *437more than 65 units impaired this compliance (see Hatcher v Board of Mgrs. of 420 W. 23 St. Condominium, 12 Misc 3d 78, 80 [2006]). Concur—Saxe, J.P., Sullivan, McGuire and Kavanagh, JJ.